PER CURTAM.
The motion made to dismiss the appeal in this case is granted, more than one of the grounds stated therein being well taken. It will be added that an investigation of the record and of tho law applicable to the state of facts disclosed has led the court to the conclusion that, if the action of the lower court which is complained of had been duly presented here for review, it could not properly be held to be subject to reversal at the instance of the parties complaining of it. It follows that the restraining order heretofore issued in this case is vacated and annulled, and a mandate may issue at once.